—Mikoll, J. P.
Appeal from a judgment of the Supreme Court (Graffeo, J.), entered November 5, 1997 in Sullivan County, which, inter alia, ordered the foreclosure and sale of defendants’ property.
Plaintiff moved in the foreclosure action to recover from defendants unpaid annual assessments due it under a “Declaration of Covenants” entered into by the parties. Summary judgment was granted to plaintiff on January 21, 1997 by Supreme Court (Bradley, J.) and a Referee was appointed to compute the amount owed. Defendants’ appeal of this order was dismissed by this Court for failure to prosecute.
Defendants moved for reconsideration of the January 21, 1997 Supreme Court order. Supreme Court (Graffeo, J.) denied the motion on August 14, 1997, concluding that the motion was one for reargument for which defendants failed to offer the proper justification.
Following a hearing before a Referee, plaintiff moved to confirm the Referee’s report and for entry of judgment of foreclosure and sale; defendants cross-moved for an order rejecting the report. Supreme Court, by order entered November 5, 1997, granted plaintiffs motion, prompting the instant appeal.*
Pursuant to an order of this Court dated August 10, 1998, the instant appeal was dismissed unless a proper record was submitted as settled by Supreme Court (Malone, Jr., J.). Inasmuch as the instant record fails to comply with the order rendered by Supreme Court settling the record, this appeal is deemed dismissed. In addition, in view of the flagrant disregard of the order of this Court and the order of Supreme Court *747(Malone, Jr., J.), we hereby impose sanctions on defendants in the amount of $1,000 (see, Janitschek v Trustees of Friends World Coll., 249 AD2d 368, 369; Gregware v Key Bank, 218 AD2d 859, 861, lv denied 87 NY2d 803).
Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the appeal is dismissed, with costs, and sanctions are imposed on defendants in the amount of $1,000.

 Plaintiff took an appeal from a separate Supreme Court order denying its motion for counsel fees which was ultimately decided separately from this appeal; counsel fees in the amount of $5,000 were awarded to plaintiff (254 AD2d 650).